 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
ZBB ENERGY CORPORATION
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into on
September 30, 2014, by and between Kevin Dennis (“you” or “Employee”) and ZBB
Energy Corporation (“ZBB” or the “Company”).
 
RECITALS
 
WHEREAS, you are currently employed as the Company’s Vice President Engineering
and Product Development;
 
WHEREAS, you and the Company have previously agreed to and operated under the
terms of a letter employment agreement dated February 3, 2010, as amended August
29, 2011 and September 10, 2012 (the “Letter Agreement”); and
 
WHEREAS, you and the Company now desire to amend and restate the Letter
Agreement in its entirety by setting forth the terms and conditions of your
agreements and understandings in this Agreement, which shall replace and
supersede all terms and conditions contained within the Letter Agreement as of
the date first written above.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of you and the Company set forth below, you and the Company,
intending to be legally bound, agree as follows:
 
1. Position.
 
(a) You will continue to serve as the Company’s Vice President Engineering and
Product Development, reporting to the Company’s President and Chief Operating
Officer (“COO”).  Your services shall be performed primarily in Menomonee Falls,
Wisconsin.  You acknowledge and agree that you will be required to travel in
connection with the performance of your job duties.
 
(b) Nothing in this Agreement will be construed as conferring upon you any right
to remain employed by the Company or any of its subsidiaries or affiliates, or
affect the right of the Company or any of its affiliates to terminate your
employment at any time, for any reason or no reason, subject to the obligations
contained in this Agreement.
 
2. Salary.
 
(a) You will be entitled to an annual salary of $190,000, payable in accordance
with ZBB’s normal salaried payroll practices.  The Company’s compensation
committee will review, at least annually, your overall compensation with a view
to increasing it if, in the sole judgment of the compensation committee, the
performance of ZBB or your services merit such an increase.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) ZBB shall be entitled to withhold from amounts to be paid to you hereunder
any federal, state or local withholding or other taxes or charges which it is
required to withhold under applicable law.
 
3. Term.  This Agreement shall remain in effect until terminated, by either
party, at any time and for any reason, upon the provision of written notice to
the other party, subject to the terms and conditions set forth below.
 
4. Options.  You hold stock options in the Company, and such options are
governed by the applicable stock options plans and agreements in effect between
you and the Company.
 
5. Commuting and Other Expenses.  Expenses for Company travel will be reimbursed
in accord with ZBB’s Employee Travel and Expense Policy.
 
6. Benefits.
 
(a) During the term of your employment by ZBB, ZBB will provide you with, and
you will be eligible for, all benefits of employment generally made available to
the senior executives of ZBB (collectively, the “Benefit Plans”), subject to and
on a basis consistent with the terms, conditions and overall administration of
such Benefit Plans.  You will be considered for participation in Benefit Plans
which by the terms thereof are discretionary in nature (such as stock option
plans) on the same basis as other executive personnel of ZBB of similar
rank.  Notwithstanding the foregoing, you may elect either to participate in
ZBB’s health Benefit Plan or obtain other health insurance.
 
(b) The Company will offer you four (4) weeks of personal time off per calendar
year, in accordance with Company policy in effect from time to time.
 
(c) The Company will provide you with ten (10) paid holidays per calendar year,
in accordance with Company policy in effect from time to time.
 
7. Benefits Upon Termination.
 
(a) You will be entitled to a severance payment in an amount equal to six (6)
months of your annual base salary as then in effect (“Severance Payments”) in
the event (i) ZBB terminates your employment for any reason other than “Cause”
or “Disability,” (ii) you terminate your employment with ZBB for “Good Reason”
or (iii) you die.  You acknowledge and agree that unless you become entitled to
the Severance Payments by reason of your death (in which case, no general
release of claims will be required), the payment of the Severance Payments is
contingent on you executing a general release of claims for the benefit of ZBB
(in a form satisfactory to ZBB), which must be executed by you (and any
applicable revocation period must expire) in accordance with the terms of the
general release of claims but in no event later than sixty (60) calendar days
following the effective date of your termination.  The Severance Payments shall
be payable in accordance with ZBB’s normal salaried payroll practices then in
effect, and the first payment (which shall include any accrued payments that
would have otherwise been made beginning on the date of your termination of
employment) shall be made to you (or your estate) on the first normal payroll
date that occurs at least five (5) business days after the expiration of the
applicable revocation period for the general release of claims; provided,
however, if the sixty (60) day period, described above, spans two different
calendar years, then the first payment shall not be made until the later of
(A) the first normal payroll date that occurs at least five (5) business days
after the expiration of the applicable revocation period for the general release
of claims or (B) the first normal payroll date occurring in the later calendar
year during such sixty (60) day period.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
You will also be entitled to all accrued and unpaid benefits under any Benefit
Plans in which you participate through the date of termination.
 
(b) In the event your employment with ZBB is terminated due to “Disability,” you
will be entitled to severance in an amount equal to three (3) months of your
base salary as then in effect (“Disability Severance”), paid in accordance with
ZBB’s normal salaried payroll practices, provided that you execute a general
release of claims for the benefit of ZBB (in a form satisfactory to ZBB), which
must be executed by you (and any applicable revocation period must expire) in
accordance with the terms of the general release of claims but in no event later
than sixty (60) calendar days following the effective date of your
termination.  Your first Disability Severance payment (which shall include any
accrued payments that would have otherwise been made beginning on the date of
your termination of employment) shall be made to you on the first normal payroll
date that occurs at least five (5) business days after the expiration of the
applicable revocation period for the general release of claims; provided,
however, if the sixty (60) day period, described above, spans two different
calendar years, then the first payment shall not be made until the later of
(i) the first normal payroll date that occurs at least five (5) business days
after the expiration of the applicable revocation period for the general release
of claims or (ii) the first normal payroll date occurring in the later calendar
year during such sixty (60) day period.
 
You will also be entitled to all accrued and unpaid benefits under any Benefit
Plans in which you participate through the date of termination.
 
(c) If you terminate your employment with ZBB for “Good Reason,” and if you are
eligible for and elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following such termination, then ZBB shall pay your monthly premium under COBRA
until the earlier of:  (i) the last day of the six (6) month period following
such termination or (ii) the date on which you are offered or obtain health
insurance coverage in connection with new employment or self-employment.
 
(d) If you terminate your employment with ZBB other than for “Good Reason” or
ZBB terminates your employment for “Cause,” you will be entitled to the payment
of any accrued but unpaid base salary through the date of termination, plus all
accrued and unpaid benefits under any Benefit Plans in which you participate
through the date of termination.  In either case, you will not be entitled to
any Severance Payments, Disability Severance or payment of COBRA premiums.
 
(e) The Restrictive Covenant Agreement between you and the Company executed on
or about February 3, 2010 (“Restrictive Covenant Agreement”), shall remain in
full force and effect.  If you breach the provisions of the Restrictive Covenant
Agreement, then you shall forfeit any unpaid Severance Payments, Disability
Severance and COBRA premiums as of the time of ZBB’s determination of the
breach, and you shall repay to ZBB any and all Severance Payments, Disability
Severance and COBRA premiums you have received as of the time of ZBB’s
determination of the breach as soon as practicable after ZBB provides a written
demand for payment to you.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f) For purposes of this Agreement, “Cause” shall mean, as determined by the
Company, termination of your employment with ZBB due to (i) any failure by you
to substantially perform your duties with ZBB (other than by reason of illness)
which occurs after ZBB has delivered to you a demand for performance which
specifically identifies the manner in which ZBB believes you have failed to
perform your duties, and you fail to resume performance of your duties on a
continuous basis within fourteen (14) days after receiving such demand;
(ii) your commission of a material violation of any law or regulation applicable
to ZBB or any of its subsidiaries or your activities in respect of ZBB or any of
its subsidiaries; (iii) your commission of any material act of dishonesty or
disloyalty involving ZBB or any of its subsidiaries; (iv) any violation by you
of a ZBB policy of material import; (v) any act by you of moral turpitude which
is likely to result in discredit to or loss of business, reputation or goodwill
of ZBB; (vi) your chronic absence from work other than by reason of a serious
health condition; (vii) your commission of a crime which substantially relates
to the circumstances of your position with ZBB or any of its subsidiaries or
which has material adverse effect on ZBB or any of its subsidiaries; or
(viii) the willful engaging by you in conduct which is demonstrably and
materially injurious to ZBB or any of its subsidiaries.
 
(g) For purposes of this Agreement, “Disability” shall mean (i) you are unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (ii) you have been, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under any
accident, disability or health plan.
 
(h) For purposes of this Agreement, “Good Reason” shall mean your termination of
your employment with ZBB within thirty (30) days after any of the
following:  (i) a change in your position with ZBB which materially reduces your
level of responsibility or a material reduction in your base salary (except to
the extent the base salary of substantially all of the executive officers of ZBB
is reduced proportionately); (ii) a notification by ZBB to you that your
principal place of employment will be relocated to an office or location that is
more than 50 miles from the office or location at which you were principally
employed as of the date of this Agreement and that is no closer to your
principal residence; or (iii) a material breach by ZBB of any term of this
Agreement following written notice thereof and the failure of ZBB to cure such
breach within ten (10) days of such written notice.  Notwithstanding the above
to the contrary, Good Reason does not exist unless (A) you object to any change,
reduction, notification, or breach described above by written notice to ZBB
within ten (10) business days after such change, reduction, notification, or
breach occurs and (B) ZBB fails to cure such change, reduction or breach within
ten (10) business days after such notice is given.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8. Timing; Miscellaneous Provisions.
 
(a) This Agreement and all your rights and obligations hereunder are personal to
you and may not be transferred or assigned by you at any time.  ZBB can assign
its rights under this Agreement to any entity that assumes ZBB’s obligations
hereunder and this Agreement shall be binding upon any successor (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation,
or otherwise) to all or substantially all of ZBB’s business and/or assets.  For
all purposes under this Agreement, the term “ZBB” shall include any successor to
ZBB’s business and/or assets which becomes bound by this Agreement.
 
(b) This Agreement and all of your rights hereunder shall inure to the benefit
of, and be enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
 
(c) Notices and all other communications contemplated by this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or when mailed by overnight courier or U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of notices to you, notices
shall be addressed to you at the home address which you most recently
communicated to ZBB in writing.  In the case of notices to ZBB, notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.
 
(d) No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by you and by an authorized officer of ZBB (other than you).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
 
(e) This Agreement and the other agreements, representations and understandings
expressly set forth or referenced herein contain the entire understanding of the
parties with respect to the subject matter hereof.  With the exception of the
terms and conditions of the Letter Agreement and your July 7, 2008 employment
agreement, which shall be superseded and replaced by this Agreement, all other
agreements between you and the Company shall remain in full force and effect.
 
(f) Any termination of this Agreement shall not release either ZBB or you from
our respective obligations to the date of termination nor from the provisions of
this Agreement which, by necessary or reasonable implication, are intended to
apply after termination of this Agreement.
 
(g) The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Wisconsin (other than
provisions governing the choice of law).
 
(h) The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i) The Agreement and any payments provided hereunder are intended to comply
with, or be exempt from, Section 409A of the Internal Revenue Code of 1986, as
amended from time to time (including any valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder) (“Section 409A”).  The Agreement shall in all respects
be interpreted, operated, and administered in accordance with this
intent.  Payments provided under the Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption,
including to the maximum extent possible, exemptions for separation pay due to
an involuntary separation from service and/or short-term deferrals.  Any
payments provided under the Agreement to be made upon a termination of service
that constitute deferred compensation subject to Section 409A shall only be made
if such termination of service constitutes a “separation from service” under
Section 409A.  Each installment payment provided under the Agreement shall be
treated as a separate identified payment for purposes of Section 409A.  To the
extent required by Section 409A, each reimbursement or in-kind benefit provided
under the Agreement shall be provided in accordance with the following: (i) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (ii) any
reimbursement of an eligible expense shall be paid to Employee on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) any right to reimbursements or in-kind benefits under
the Agreement shall not be subject to liquidation or exchange for another
benefit.  If the Employee is a “specified employee” under Section 409A at the
time of the Employee’s termination of service, any payments to be made upon a
termination of service that constitute deferred compensation subject to Section
409A and that are scheduled to be made within six months following the Employees
termination date shall be delayed, without interest, and paid in a lump sum on
the earlier of (i) the first payroll date to occur following the six-month
anniversary of the Employee’s termination date, or (ii) the Employee’s death,
and any payments otherwise scheduled to be made thereafter shall be made in
accordance with their original schedule.  The Company makes no representations
or warranties that the payments provided under the Agreement comply with, or are
exempt from, Section 409A, and in no event shall the Company be liable for any
portion of any taxes, penalties, interest, or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
 
[Signatures on the following page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
on one or more counterparts hereof, all of which counterparts shall be deemed as
but one and the same document, as of the date first written above.
 

  ZBB ENERGY CORPORATION         /s/ Kevin Dennis                              
  By: /s/ Eric Apfelbach                        
Kevin Dennis
  Eric Apfelbach    
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------